 In theMatter ofITEMCOMPANY, LIMITEDandINTERNATIONALTYPOGRAPHICAL UNION,UNAFFILIATEDCase No. R-2342SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMay 08, 1941On April 24, 1941, the National Labor Relations Board issued adecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballotwas conducted on May 2, 1941, under the direction and supervision ofthe Regional Director for the Fifteenth Region (New Orleans, Louis-iana).On May 3, 1941, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties his Election Report.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote________________________________83Total number of ballots cast________________________________77Total number of challenged ballots8Total number of blank ballots_______________________________1Total number of void ballots________________________________0Total number of valid ballots_______________________________68Total number of votes in favor of International Typograph-icalUnion,Unaffiliated____________________________________41Total number of votes in favor of Bargaining Committee of theComposing Room Employees of the Item Company, Limited ___ 25Total number of votes in favor of neither organization---------2Objections to the conduct of the election and to the Election Report,datedMay 6, 1941, were filed by Item Company, Limited, hereincalled the Company.On May 14, 1941, the Regional Director issuedhis Report on Objections, copies of which were served on all parties.The Board has considered the Objections filed by the Company andthe Regional Director's Report thereon and finds that the Objections131 N L R B 27832 N. L.R. B., No. 37.177 178DECISIONSOF NATIONALLABOR, RELATIONS BOARDraise no substantial or material issues with respect to the conduct ofthe election or the Election Report.The Objections are hereby over-ruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act,49 Stat. 449,and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that International Typographical Union,Unaffiliated,has been designated and selected by a majority of allforemen, journeymen,printers,apprentices, and beginners employedin the composing room ofItemCompany, Limited, New Orleans,Louisiana,excluding the general superintendent,the general super-intendent's secretary,and porters,as their representative for thepurposes of collective bargaining,and that, pursuant to Section 9 (a)of the National Labor Relations Act, International TypographicalUnion, Unaffiliated,is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages,hours of employment,and other conditions of em-ployment.